DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, the phrase “the inductor comprises an inductance that is greater than the inductance of the first planar conductor and the second planar conductor included in a current path viewed from the RFIC" renders the claim indefinite because it is unclear as to whether the inductor is included in that? If you view the patch from the RFIC it’s an open circuit.  It is unclear as to whether the comparison inductance pathway includes a short circuit between the first and second path. Further clarification is required. See MPEP § 2173.05(d).


Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record discloses an RFIC that includes a second end connected to a fourth point at the outer edge of the second planar conduction. The cited prior art of records, such as Kai 2014/0361089, Omori 2020/0042852, Yabuhara 2020/0285927 discloses an RFIC that includes a second end connected to a fourth point at the outer edge of the first planar conduction. Therefore claims 1, 14 and 20 are allowed. Claims 2-5, 7-13, 15-19 depend from allowed claims 1, 14, and 20, and are furthermore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887            

/THIEN M LE/Primary Examiner, Art Unit 2887